ACCEPTED
                                                                                                                                          05-15-01005-CR
                                                                                                                               FIFTH COURT OF APPEALS
                                                                                                                                          DALLAS, TEXAS
Appellate Docket Number:        05-15-01005-CR                                                                                      8/21/2015 10:22:38 AM
                                                                                                                                               LISA MATZ
                                                                                                                                                   CLERK
Appellate Case Style: Style:    Kyle Steven Conner
                          Vs.   State of Texas

                                                                                                                 FILED IN
Companion Case:           F15-51015-J                                                                     5th COURT OF APPEALS
                                                                                                               DALLAS, TEXAS
                                                                                                          8/21/2015 10:22:38 AM
                                                                                                                 LISA MATZ
Amended/corrected statement:                                                                                       Clerk


                                              DOCKETING STATEMENT (Criminal)
                                             Appellate Court: 5th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Kyle                                                           Lead Attorney
Middle Name: Steven                                                    First Name:          Katherine
Last Name:      Conner                                                 Middle Name: A.
Suffix:                                                                Last Name:           Drew
Appellant Incarcerated?         Yes     No                             Suffix:
Amount of Bond:                                                                Appointed       Retained    District Attorney      Public Defender
Pro Se:                                                                Firm Name:               Dallas County Public Defender's Office
                                                                       Address 1:           133 North Riverfront Boulevard, L. B. 2
                                                                       Address 2:
                                                                       City:                Dallas
                                                                       State:       Texas                        Zip+4:    75207
                                                                       Telephone:           (214) 875-2360          ext.
                                                                       Fax:         (214) 875-2363
                                                                       Email:       Kathi.Drew@dallascounty.org
                                                                       SBN:         06117800
                                                                                                                           Add Another Appellant/
                                                                                                                                 Attorney




                                                                 Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        State of Texas                                                       Lead Attorney
Middle Name:                                                                    First Name:          Lori
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Ordiway
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed       Retained        District Attorney     Public Defender
Pro Se:                                                                         Firm Name:               Dallas County District Attorney's Office
                                                                                Address 1:
                                                                                Address 2:           133 North Riverfront Boulevard, Lock Box 19
                                                                                City:                Dallas
                                                                                State:       Texas                            Zip+4:     75207
                                                                                Telephone:           (214) 653-3625              ext.
                                                                                Fax:         (214) 653-3643
                                                                                Email:       Lori.Ordiway@dallascounty.org
                                                                                SBN:         12327300                                   Add Another Appellee/
                                                                                                                                             Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:            jury or       non-jury?
                                       Controlled Substances
or type of case):                                                               Date notice of appeal filed in trial court: July 30, 2015
Type of Judgment: Final Judgment
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
                                                                                July 30, 2015
trial court entered appealable order: July 13, 2015
Offense charged: Possession of Methamphetamine                                  Punishment assessed: 2 years imprisonment

Date of offense:     January 1, 2015                                             Is the appeal from a pre-trial order?            Yes       No
Defendant's plea: Guilty                                                         Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes         No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed:
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed:
Date of hearing:                                         NA
Date of order:     August 11, 2015                       NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling:



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    Criminal District Court No. 3                                   Clerk's Record:
County: Dallas                                                            Trial Court Clerk:        District     County
Trial Court Docket Number (Cause no):            F15-51016-J              Was clerk's record requested?          Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested: Aug 18, 2015
                                                                          If no, date it will be requested:
First Name:       Gracie                                                  Were payment arrangements made with clerk?           Yes   No
Middle Name:
Last Name:        Lewis
Suffix:
Address 1:        133 N. Riverfront Blvd., LB36
Address 2:
City:             Dallas
State:    Texas                      Zip + 4: 75207
Telephone:        214-653-5922           ext.
Fax:
Email: Gracie.Lewis@dallascounty.org


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: Aug 18, 2015
Were payment arrangements made with the court reporter/court recorder?              Yes        No


    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Kimberly
Middle Name:
Last Name:        Xavier
Suffix:
Address 1:        133 N. Riverfront Blvd., LB40
Address 2:
City:             Dallas
State:    Texas                      Zip + 4: 75207
Telephone:        214-653-5923           ext.
Fax:
Email: Kimberly.Xavier@dallascounty.org



                                                                    Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number: F15-51015-J                                                              Court: Criminal District Court No. 3

Style:      Kyle Steven Conner

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: August 21, 2015

                                                                                      State Bar No: 06117800
Printed Name:

Electronic Signature: s/Katherine A. Drew                                             Name: Katherine A. Drew
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on August 21, 2015            .




Signature of counsel (or pro se party)                            Electronic Signature: Katherine A. Drew
                                                                         (Optional)

                                                                  State Bar No.:      06117800
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: August 21, 2015
Manner Served: eServe
First Name:       Lori
Middle Name:
Last Name:        Ordiway
Suffix:
Law Firm Name: Dallas County District Attorney's Office
Address 1:        133 North Riverfront Boulevard, L.B. 19
Address 2:
City:             Dallas
State     Texas                     Zip+4: 75207
Email:    DCDAAppeals@dallascounty.org




                                                            Page 5 of 5